     Case 1:20-cv-00291-DAD-JLT Document 17 Filed 02/03/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JOHN M. NIETO,                                    No. 1:20-cv-00291-DAD-JLT (PC)
11                      Plaintiff,
12          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
13   WARDEN GORDON, et al.,                            NON-COGNIZABLE CLAIMS
14                      Defendants.                    (Doc. Nos. 11, 15)
15

16

17          Plaintiff John Nieto is a state prisoner proceeding pro se in this civil rights action pursuant

18   to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 17, 2020, the assigned magistrate judge screened plaintiff’s first amended

21   complaint, finding that it stated (1) a cognizable Eighth Amendment excessive use of force claim

22   against defendants correctional officers York, Diaz-Navarro, Marcheese, James, Gonzalez,

23   Rivero, Rodriguez, Vera, and Sergeant Analis; (2) a cognizable Eighth Amendment failure to

24   protect claim against defendant correctional officers Vargas and Reyes; and (3) a cognizable

25   Eighth Amendment medical inference claim against defendant correctional officer James. (Doc.

26   No. 12 at 3–4, 6.) The screening order also found that plaintiff failed to state a cognizable Eighth

27   Amendment failure to protect claim against Nurse Chen and “Psych” Shiver, and that plaintiff’s

28   allegations with respect to his remaining Eighth Amendment medical indifference claim were too
                                                      1
     Case 1:20-cv-00291-DAD-JLT Document 17 Filed 02/03/21 Page 2 of 4


 1   vague to proceed upon. (Doc. No. 12 at 3–4, 6.) The screening order provided plaintiff thirty

 2   (30) days from the date of service of that order to file an amended complaint or to notify the

 3   assigned magistrate judge that he wished to stand on his original complaint, subject to findings

 4   and recommendations to the district judge consistent with the screening order. (Id. at 6–7.)

 5          On January 7, 2021, plaintiff lodged a “Second First Amended Complaint” that confirmed

 6   his allegations against defendants, clarified that he intended to proceed against correctional

 7   officer Baeza who was not named a defendant in the caption of the original complaint, disputed

 8   that the first amended complaint failed to state a failure to protect claim, and asserted that his

 9   allegations in the original complaint against California State Prison—Corcoran Warden Gordon

10   were sufficient to state a cognizable claim for failure to train custody staff. (Doc. No. 13.)

11          On January 13, 2021, the assigned magistrate judge issued findings and recommendations,

12   construing plaintiff’s “Second First Amended Complaint” as a notice of plaintiff’s intent to stand

13   on his first amended complaint and recommending the dismissal of plaintiff’s § 1983 claim based

14   on a failure to train as well as the partial dismissal of his Eighth Amendment failure to protect and

15   medical indifference claims in accordance with the screening order. (Doc. No. 15 at 2.) The

16   findings and recommendations were served on plaintiff and contained notice that objections

17   thereto were to be filed within fourteen (14) days after service. (Id. at 3.) Plaintiff filed timely

18   objections on January 25, 2021. (Doc. No. 16.)

19          In his objections, plaintiff does not directly address the deficiencies identified in the

20   pending findings and recommendations. Instead, he states that he “wishes to stand on” his Eighth
21   Amendment excessive force and failure to protect claims and reiterates his intent to pursue his

22   Eighth Amendment excessive use of force claim against correctional officer Baeza in addition to

23   the other named defendants. (Doc. No. 16 at 1.) Plaintiff does not object to the dismissal of his

24   failure to train claim against Warden Gordon. (Id.) Plaintiff does, however, appear to object to

25   his “Second First Amended Complaint” being construed as a notice of his intent to stand on the

26   first amended complaint instead of it being construed as his second amended complaint. (Id.)
27   However, the undersigned notes that the pending findings and recommendations did screen

28   plaintiff’s failure to train claim brought against Warden Gordon as if it was alleged in a second
                                                       2
     Case 1:20-cv-00291-DAD-JLT Document 17 Filed 02/03/21 Page 3 of 4


 1   amended complaint, and found that plaintiff’s “‘Second First Amended Complaint’ fails to allege

 2   any facts which if proven would support a § 1983 claim against Warden Gordon.” (Doc. No. 15

 3   at 2.) Plaintiff does not object to this finding. (Doc. No. 16 at 1.) Further, the “Second First

 4   Amended Complaint” does not contain additional factual allegations sufficient to remedy the

 5   deficiencies identified by the findings and recommendations in plaintiff’s Eighth Amendment

 6   failure to protect and medical indifference claims even if that filing is construed as plaintiff’s

 7   second amended complaint. (See Doc. Nos. 12 at 4, 6; 15 at 2.)

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

10   objections, the court finds the findings and recommendations to be supported by the record and

11   by proper analysis.

12          Accordingly,

13          1. The findings and recommendations filed January 13, 2021 (Doc. No. 15) are adopted

14               in full;

15          2. This case shall proceed on plaintiff’s first amended complaint on the following claims:

16                  a.      An Eighth Amendment excessive use of force claim against correctional

17                          officers York, Diaz-Navarro, Marcheese, James, Gonzalez, Rivero, Rodriguez,

18                          Vera, Analis, and Baeza;

19                  b.      An Eighth Amendment failure to protect claim against correctional officers

20                          Vargas and Reyes; and
21                  c.      An Eighth Amendment medical indifference claim against correctional officers

22                          James.

23          3. All other claims and defendants are hereby dismissed; and

24          4. This matter is referred back to the magistrate judge for further proceedings consistent

25               with this order.

26   IT IS SO ORDERED.
27
        Dated:      February 2, 2021
28                                                           UNITED STATES DISTRICT JUDGE
                                                         3
     Case 1:20-cv-00291-DAD-JLT Document 17 Filed 02/03/21 Page 4 of 4


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          4
